Case 2:14-cv-07648-PSG-GJS Document 75-1 Filed 04/20/20 Page 1 of 3 Page ID #:906



   1   Kalpana Srinivasan (SBN 237460)
       ksrinivasan@susmangodfrey.com
   2   Steven G. Sklaver (SBN 237612)
       ssklaver@susmangodfrey.com
   3   Rohit D. Nath (SBN 316062)
       rnath@susmangodfrey.com
   4   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   5   Los Angeles, California 90067-6029
       Telephone: (310) 789-3100
   6   Facsimile: (310) 789-3150
   7   Henry Gradstein (SBN 89747)
       hgradstein@gradstein.com
   8   Maryann R. Marzano (SBN 96867)
       Mmarzano@gradstein.com
   9   GRADSTEIN & MARZANO, P.C.
       1801 Century Park East, 16th Floor
  10   Los Angeles, CA 90067
       Telephone: (323) 776-3100
  11
  12   Attorneys for Plaintiff Flo & Eddie, Inc.
  13
                            UNITED STATES DISTRICT COURT
  14
                          CENTRAL DISTRICT OF CALIFORNIA
  15
       FLO & EDDIE, INC., a California             Case No. 2:14-cv-07648-PSG (GJSx)
  16   corporation, individually and on behalf
       of all others similarly situated,           Hon. Philip S. Gutierrez
  17
                                   Plaintiff, DECLARATION OF ROHIT D.
  18                                          NATH IN SUPPORT MOTION TO
             v.                               COMPEL PRODUCTION OF
  19                                          DOCUMENTS
       PANDORA MEDIA, LLC., a Delaware
  20   corporation; and DOES 1 through 100, (PURSUANT TO JUDGE
                                              STANDISH’S COVID-19
  21                             Defendant. EMERGENCY PROCEDURES)
  22                                               DISCOVERY MATTER
  23                                               Date and Time : TBD
                                                   Place: Courtroom 640
  24                                               Judge: Gail J. Standish (Magistrate)
  25
  26
  27
  28

                          DECLARATION OF R. NATH ISO OF MOTION TO COMPEL
       7280161v1/015435
Case 2:14-cv-07648-PSG-GJS Document 75-1 Filed 04/20/20 Page 2 of 3 Page ID #:907



   1           I, Rohit D. Nath, hereby declare and state as follows:
   2           1.         I am an associate at Susman Godfrey LLP, counsel of record for the
   3   Plaintiff Flo & Eddie, Inc., (“Plaintiff”) in the above-entitled action. I have personal
   4   knowledge of the facts set forth in this declaration and, if called to testify thereto,
   5   could and would do so competently. I submit this declaration in support of
   6           2.         Attached as Exhibit A is a true and correct copy of Plaintiff Flo &
   7   Eddie’s First Set of Requests for Production, dated December 18, 2019.
   8           3.         Attached as Exhibit B is a true and correct copy of Defendant Pandora’s
   9   Supplemental Responses and Objections to Flo & Eddie’s First Set of Requests for
  10   Production, dated March 4, 2020.
  11           4.         Attached as Exhibit C is a true and correct copy of the Declaration of
  12   Pandora Media, LLC Corporate Counsel Christopher J. Norton in Support of
  13   Defendant Pandora Media, LLC’s Renewed Special Motion to Strike Under
  14   California Code of Civil Procedure § 425.16, Flo & Eddie v. Pandora Media, LLC,
  15   No. 2:14-cv-07648- PSG (GJSx), ECF No. 70.
  16           5.         On February 5, 2020, the parties met and conferred in person regarding
  17   Flo & Eddie’s First Set of Requests for Production. Attached as Exhibit D is true
  18   and correct copy of the letter sent by Flo & Eddie to Pandora on January 28, 2020, to
  19   initiate the meeting. Attached as Exhibit E is a true and correct copy of the
  20   correspondence related to that meeting.
  21           6.         On March 13, 2020, the parties further met and conferred telephonically
  22   regarding Flo & Eddie’s First Set of Requests for Production. During that meet-and-
  23   confer, Pandora stated that it had not collected or reviewed the documents in
  24   question, and that Pandora was unable to identify the volume of documents in its
  25   possession related to the SoundExchange Letter. Attached as Exhibit F is a true and
  26   correct copy of the letter sent by Flo & Eddie to Pandora on March 9, 2020, to initiate
  27   the meeting. Attached as Exhibit G is a true and correct copy of the correspondence
  28   related to that meeting.
                                                      1
                               DECLARATION OF R. NATH ISO OF MOTION TO COMPEL
       7280161v1/015435
Case 2:14-cv-07648-PSG-GJS Document 75-1 Filed 04/20/20 Page 3 of 3 Page ID #:908



   1           7.         On March 19, 2020, the parties further met conferred telephonically
   2   regarding Flo & Eddie’s First Set of Requests for Production. Attached as Exhibit H
   3   is a true and correct copy of the correspondence related to that meeting.
   4           8.         On April 3, 2020, the parties further met conferred telephonically
   5   regarding Flo & Eddie’s First Set of Requests for Production. Attached as Exhibit I
   6   is a true and correct copy of the correspondence related to that meeting.
   7           9.         Despite the parties repeated meet-and-confers regarding Flo & Eddie’s
   8   First Set of Requests for Production and Flo & Eddie having made the arguments in
   9   its attached motion, the parties have been unable to reach agreement as to the
  10   arguments outlined in Plaintiff’s motion to compel.
  11
  12           I declare under penalty of perjury under the laws of the United States that the
  13   foregoing is true and correct.
  14           Executed this 20th day of April, 2020, at Los Angeles, California.
  15
  16
                                                         /s/ Rohit D. Nath
  17                                                     Rohit D. Nath
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     2
                               DECLARATION OF R. NATH ISO OF MOTION TO COMPEL
       7280161v1/015435
